OMB APPROVAL OMB Number: 3235-0570 Expires: August 31, 2011 Estimated average burden hours per response: 18.9 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-01920 Stralem Fund (Exact name of registrant as specified in charter) 645 Madison AvenueNew York, New York (Address of principal executive offices) (Zip code) Andrea Baumann Lustig Stralem & Company Incorporated645 Madison AvenueNew York, NY 10022 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 888-8123 Date of fiscal year end:October 31, 2010 Date of reporting period: October 31, 2010 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. STRALEM EQUITY FUND LETTER TO SHAREHOLDERS December 2010 Dear Shareholder, Each year following the close of Stralem Equity Fund’s (the “Fund”) fiscal year on October 31st, we report to you on the Fund’s results and our current investment outlook. We are delighted to inform you that this past year has seen a significant increase in inflows into the Fund. The net assets of the Fund have grown by 87% to $183.8 million as of the close of this fiscal year from $97.9 million in net assets on October 31, 2009. Performance AVERAGE ANNUAL TOTAL RETURNS FOR PERIODS ENDED 10/31/10 Average Annual Total Returns for the Periods Ended 10/31/10 1 YR 5 YRS 10YRS Since Inception* Stralem Equity Fund - Institutional share class 12.62% 2.23% 2.27% 2.57% S&P 500 Index 16.52% 1.73% -0.02% -0.10% Stralem Equity Fund - Adviser share class N/A N/A N/A 7.17%** S&P 500 Index N/A N/A N/A 10.28%** * Inception for the Institutional share class was January 18, 2000. Inception for the Adviser share class was November 13, 2009. ** Not annualized. CUMULATIVE TOTAL RETURNS BEFORE TAXES AND AFTER FEES AND EXPENSES Cumulative Total Returns for Periods Ended 10/31/10 1 YR 5 YRS 10YRS Since Inception* Stralem Equity Fund - Institutional share class 12.62% 11.65% 25.17% 31.42% S&P 500 Index 16.52% 8.97% -0.17% -1.06% * Inception for the Institutional share class was January 18, 2000. PERFORMANCE NOTES: Stralem Equity Fund is advised by Stralem & Company Incorporated, an independent, SEC registered investment adviser established in 1966. The performance data quoted represents past performance. Past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. For performance data current to the most recent month end or to receive a prospectus, please call (866) 822-9555 toll free or visit the Fund’s website at www.stralemfund.com. Performance results for Stralem Equity Fund are stated after investment advisory fees and expenses (net) but do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or on the redemption of Fund shares. Portfolios can suffer losses as well as gains. Performance results are calculated on a total return basis, which includes all income from dividends and interest and realized and unrealized gains or losses. Assuming dividends are reinvested, the growth in dollars of an investment 1 in a period can be computed using these rates of return. The S&P 500 Index is used to indicate the type of investment environment existing during the time periods shown. The S&P 500 Index is the Standard & Poor’s Composite Index of 500 Stocks, a widely recognized, unmanaged index of common stock prices. It is shown with dividends included and reflects no deduction for fees, expenses or taxes. For the year ended October 31, 2010, the Fund’s Institutional Shares (STEFX) returned 12.62% before taxes and after fees and expenses, as compared to the return of 16.52% for the S&P 500 Index (the “Index”) as shown in the table below. During the past year, the market’s advance, in our view, was characterized by a rally in which lower quality stocks dominated. This is why, even amidst the giddy excitement regarding the “re-flation trade,” we remained decidedly circumspect. We endeavor to capture as much of the market’s upside as possible by being fully invested and oriented to the Up Market Sector of our portfolio, but we do so in a way that is likely, in our view, to preserve capital, were investment flows to reverse. Over 5 years, the Fund achieved an average annual total return of 2.23% (after fees and expenses) vs. an average annual total return of 1.73% for the Index. Over 10 years the Fund achieved an average annual total return of 2.27% (after fees and expenses) vs. an average annual total return of -0.02% for the Index. Since its inception on January 18, 2000, the Fund has achieved an average annual total return of 2.57% (after fees and expenses) vs. an average annual total return of -0.10% for the Index. On November 13, 2009, the Fund launched an Adviser Share class (STRAX-Adviser Shares) which holds the same portfolio as STEFX but is available through additional selling platforms and carries a 0.25% 12b-1 fee. For the period from inception through October 31, 2010, the Fund’s Adviser Share class had a cumulative total return, before taxes and after fees and expenses of 7.17% vs. a total return of 10.28% for the Index as shown in the table above. For the 10 year period ended October 31, 2010, a $10,000 investment in the STEFX-Institutional Shares would have grown (after fees and expenses) to $12,517 outperforming a $10,000 investment in the Index which would have declined (excluding fees and expenses) to $9,983. Stralem Equity Fund - Institutional Shares vs. S&P 500 Index Growth of $10,000October 31, 2000 - October 31, 2010 The line graph above represents the performance of Institutional Shares only, which will vary from the performance of Adviser Shares to the extent the classes do not have the same expenses or inception dates. 2 Portfolio Review Stralem & Company Incorporated (“Stralem”), as investment manager of Stralem Equity Fund, uses the same investment strategy for all client portfolios it manages in the US Large Cap Equity StrategyTM (“LCES”) including the Fund. Stralem views its success over four decades as the result of its strict adherence to a disciplined and market-conscious investment philosophy that is time tested, fundamentally driven and quantitatively enhanced. The investment philosophy of Stralem’s LCES is predicated on a structural framework that identifies four types of market environments within a full market cycle: two types of bull markets and two types of bear markets each characterized by momentum or valuation factors. Stralem uses this framework to identify and prepare for changing market environments in order to manage risk and opportunity within the portfolio structure thereby offering the potential for growth with capital preservation in one, long-only product. The objective of Stralem’s LCES is to outperform the market over a full market cycle with reduced risk and reduced volatility. We add value through purchasing a set of what we believe to be fundamentally solid growth companies (Up Market Sector) along with those that deliver strong cash flows (Down Market Sector) and adjusting the balance between these two groups as we move through the market cycle. Within our two unique sectors, Up Market Stocks and Down Market Stocks, the portfolio is further divided into five categories. The Up Market Sector contains three categories of stocks that history has shown lead the market when it is rising: New Industries, New Products and Dominant Firms. The Down Market Sector contains two categories of stocks that have historically preserved capital when the market declines: Low Ratio of Price/Cash Flow and High Dividend Yield. As we move through the market cycle we adjust the portfolio structure so that we hold from 50% to 90% of our portfolio in Up Market stocks and 10% to 50% in Down Market stocks based on the balance we seek to have between growth and capital preservation. Category weightings are also adjusted within each Sector as we move through the cycle. Individual stock positions are equally weighted within each category. Cash is not used as a strategic investment but is maintained at approximately 5% for tactical investment purposes and is included in the Down Market allocation. 3 As of October 31, 2010, the overall allocation stood at 65% Up Market/ 35% Down Market. We believe the market entered the beginning of a Momentum-Driven Bear Market in October of 2008. As the stock market dropped, we moved out of the 50% Up Market/ 50% Down Market structure, which had characterized the portfolio since October 2001, and began the transition to 70% Up Market and 30% Down. Down Market stocks were sold to make room for additional Up Market stocks purchased at multi-decade low prices and valuations, bringing the overall allocation to 60% Up Market/40% Down Market by October 2009, the close of the last fiscal year. During this past fiscal year, the Up Market stock allocation was further increased to 65% Up Market/35% Down Market by April 2010 where it has remained since that time. Purchases and Sales As part of the portfolio repositioning towards Up Market stocks, the Fund made six sales and six purchases during its fiscal year. The Fund sold Parker Hannifin, Devon Energy, Schlumberger, Avon Products, Eli Lilly and Kellogg and purchased Wal-Mart, Kellogg, Newmont Mining, American Electric Power, CVS and Thermo Fisher Scientific. During the year, the Fund also added to already-existing positions in Kellogg, Wal-Mart, 3M, Procter & Gamble and CVS. Kellogg was purchased, added to and sold within the year partly due to recent operational failures, but also due to greater-than-expected consumer trade down in cereals, intense price competition and agricultural commodity price increases. Our holdings in XTO Energy were purchased by Exxon Mobil and the Fund decided to retain Exxon Mobil in the portfolio. In each of its purchases, Stralem sought extremely high quality companies with exceptionally strong balance sheets, high cash flows, and low debt levels who are globally adept at participating in either emerging market growth and/or the trade down effect on the part of the US consumer. We believe these are the types of companies which have the greatest chance not only to make it through what will, in our view, be a slow growth environment but also to emerge even stronger as they take market share from weaker competitors and/or continue to spend on R&D while others are cutting costs. Investment Outlook After brief declines in the months of October 2009 and January 2010, the Index rallied strongly from a low in February 2010 to a two year high on April 23, 2010. However, with fears of a Sovereign debt crisis in Europe looming and doubt about a potential double dip recession in the US, the market corrected sharply from April through the end of August. Market optimism was quickly restored in early September as Federal Reserve Chairman Ben Bernanke signaled that another round of quantitative easing (QE2) was more than likely on the way after the US elections. The Index continued to advance dramatically through the balance of the 2010 fiscal year reaching 1,183, up 75% from the March 2009 low. Optimism has been fueled by the perception that economic recovery is underway spurred by additional monetary stimulus and Republican election victories. Not only has the recession ended, the thinking goes, but we are entering a period of renewed economic growth. In Stralem’s view, however, the issues that caused the recession are still in place and no real solutions to the fundamental problems are being discussed. From our perspective, the Government’s tendency is to manage as if this were an inventory-led rather than a 4 liability-led recession. We have made the case for quite some time that this recession is one of excess liabilities not of excess inventories and that the withdrawal of excess leverage over time will greatly impact economic activity. In our view, the continuing de-leveraging of the global economy will most likely lead to a period of below average growth. We see many similarities in today’s market to the one we managed through in 2007-08, when there was a similar lack of caution and even less balanced discourse. As a result, even as we participate in the market’s move up, we continue to be prepared for the future by keeping our exposure where it has been – on the very large, multi-industry, global businesses with growth drivers that provide a degree of independence from US policy and consumption. As managers of US domiciled companies, it is of course impossible to remain entirely above the mire but that’s where size and scale come into play. Participating in the market’s rise while being highly attentive to the potential need for capital preservation in the event of a decline means, in our view, continuing to invest in high-quality, US large cap companies, those dominant companies that have the wherewithal to not only survive, but to thrive in this type of difficult global economic environment. These companies are much more capable of tapping into the structurally higher growth rates in emerging countries, while remaining tethered to the largest economy in the world – the US. These companies generally have larger market capitalizations, are “household names,” with strong brands, diversified business segments and product offerings, have the ability to finance most of their capital needs internally but also have unfettered access to capital markets, have the heft to extract favorable terms from suppliers (and extend them financing, if need be), can finance their customers’ receivables, and have the balance sheets to keep capital expenditures and R&D spending uninterrupted, while growing their top lines through strategic acquisitions. Moreover they do so in a reliable US market framework which is large and relatively transparent with US companies that have a culture of innovation and focus on operational excellence. These features characterize the type of company that, in our view, provides the best risk/reward balance within the context of our portfolio structure in what continues to be a Momentum-Driven Bear Market. If and when stock valuations return to what we consider to be an attractive level, the portfolio structure is likely to shift further into Up Market stocks. While the near term picture may be muddled, we believe the long term picture will be very promising for those companies participating in a changing global structural framework that will, in our view, offer a great deal of growth opportunity in the long term. Please do not hesitate to contact us with any questions. Sincerely, Andrea Baumann Lustig President, Stralem Equity Fund This report reflects our views and opinions as of the date of this letter. These views are subject to change at any time based upon market or other conditions. It was prepared for the information of the Fund’s shareholders. It is not authorized for distribution to prospective investors in the Fund unless it is preceded or accompanied by a current prospectus which describes the Fund’s objectives, risks, policies, expenses and other important information. Investors are advised to read the prospectus carefully before investing. 5 STRALEM EQUITY FUND PORTFOLIO INFORMATION October 31, 2010 (Unaudited) * Percentages are based on Fund's total portfolio. 6 STRALEM EQUITY FUND SCHEDULE OF INVESTMENTS October 31, 2010 Shares Common Stocks — 93.5% Value Consumer Discretionary — 3.3% Hotels, Restaurants & Leisure — 3.3% McDonald’s Corp. $ Consumer Staples — 14.0% Food & Staples Retailing — 10.6% CVS Caremark Corp. Kroger Co. Wal-Mart Stores, Inc. Household Products — 3.4% Procter & Gamble Co. (The) Energy — 8.0% Oil, Gas & Consumable Fuels — 8.0% Chevron Corp. Exxon Mobil Corp. Financials — 3.4% Insurance — 3.4% Loews Corp. Health Care — 11.3% Life Sciences Tools & Services — 2.5% Thermo Fisher Scientific, Inc. (a) Pharmaceuticals — 8.8% Abbott Laboratories Johnson & Johnson Pfizer, Inc. Industrials — 23.3% Aerospace & Defense — 6.8% L-3 Communications Holdings, Inc. United Technologies Corp. Electrical Equipment — 3.4% Emerson Electric Co. Industrial Conglomerates — 6.5% 3M Co. General Electric Co. See notes to financial statements. 7 STRALEM EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) Shares Common Stocks — 93.5% (Continued) Value Industrials — 23.3% (Continued) Machinery — 6.6% Caterpillar, Inc. $ Danaher Corp. Information Technology — 13.2% Communications Equipment — 2.5% Cisco Systems, Inc. (a) Computers & Peripherals — 2.4% Hewlett-Packard Co. IT Services — 3.4% International Business Machines Corp. Semiconductors & Semiconductor Equipment — 2.4% Intel Corp. Software — 2.5% Microsoft Corp. Materials — 1.1% Metals & Mining — 1.1% Newmont Mining Corp. Utilities — 15.9% Electric Utilities — 12.0% American Electric Power Co., Inc. Duke Energy Corp. Southern Co. (The) Multi-Utilities — 3.9% Consolidated Edison, Inc. Total Common Stocks (Cost $152,259,439) $ See notes to financial statements. 8 STRALEM EQUITY FUND SCHEDULE OF INVESTMENTS (Continued) Shares Money Market Funds — 6.9% Value Dreyfus Government Cash Management Money Market Fund - 0.00%* $ Dreyfus Treasury Prime Money Market Fund - 0.00%* Total Money Market Funds (Cost $12,722,215) $ Total Investments at Value — 100.4% (Cost $164,981,654) $ Liabilities in Excess of Other Assets — (0.4%) ) Net Assets — 100.0% $ (a) Non-income producing. * Rate shown is the 7-day effective yield at October 31, 2010. See notes to financial statements. 9 STRALEM EQUITY FUND STATEMENT OF ASSETS AND LIABILITIES October 31, 2010 ASSETS Investments, at value (Note 2) (Cost $164,981,654) $ Cash Dividends receivable Receivable for investment securities sold Receivable for capital shares sold Other Total Assets LIABILITIES Payable to Investment Adviser (Note 3) Payable to administrator (Note 3) Payable for investment securities purchased Payable for capital shares redeemed Accrued expenses Total Liabilities NET ASSETS $ NET ASSETS CONSIST OF: Paid-in capital $ Undistributed net investment income Accumulated net realized loss from securities transactions ) Net unrealized appreciation Net Assets $ NET ASSET VALUE PER SHARE: INSTITUTIONAL CLASS Net assets applicable to Institutional Class $ Institutional Class shares of beneficial interest outstanding Net asset value, offering price and redemption price per share (a) $ ADVISER CLASS Net assets applicable to Adviser Class $ Adviser Class shares of beneficial interest outstanding Net asset value, offering price and redemption price per share (a) $ (a) Redemption price varies based on length of time held. See notes to financial statements. 10 STRALEM EQUITY FUND STATEMENT OF OPERATIONS For the Year Ended October 31, 2010 INVESTMENT INCOME Dividends $ Interest Total Investment Income EXPENSES Investment advisory fees (Note 3) Professional fees Administration fees (Note 3) Transfer agent fees, Institutional Class (Note 3) Transfer agent fees, Adviser Class (Note 3) Registration fees, Common Registration fees, Institutional Class Registration fees, Adviser Class Insurance Printing Trustees’ fees Distribution fees, Adviser Class (Note 3) Income and excise taxes Other Total Expenses Fee reductions and expense reimbursements by the Adviser (Note 3): Common ) Institutional Class ) Adviser Class ) Net Expenses NET INVESTMENT INCOME REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS Net realized loss from securities transactions ) Net change in unrealized appreciation (depreciation) on investments NET REALIZED AND UNREALIZED GAIN ON INVESTMENTS NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ See notes to financial statements. 11 STRALEM EQUITY FUND STATEMENTS OF CHANGES IN NET ASSETS Year Ended October 31, Year Ended October 31, OPERATIONS Net investment income $ $ Net realized loss from securities transactions ) ) Net change in unrealized appreciation (depreciation) on investments Net increase in net assets from operations DISTRIBUTIONS TO SHAREHOLDERS Investment income, Institutional Class — ) CAPITAL SHARE TRANSACTIONS Institutional Class Proceeds from shares sold Net asset value of shares issued in reinvestment of distributions — Proceeds from redemption fees 2 — Payments for shares redeemed ) ) Net increase in Institutional Class net assets from capital share transactions Adviser Class Proceeds from shares sold — Proceeds from redemption fees 5 — Payments for shares redeemed ) — Net increase in Adviser Class net assets from capital share transactions — TOTAL INCREASE IN NET ASSETS NET ASSETS Beginning of year End of year $ $ UNDISTRIBUTED NET INVESTMENT INCOME $ $ See notes to financial statements. 12 STRALEM EQUITY FUND STATEMENTS OF CHANGES IN NET ASSETS (Continued) Year Ended October 31, 2010* Year Ended October 31, CAPITAL SHARE ACTIVITY Institutional Class Shares sold Shares reinvested — Shares redeemed ) ) Net increase in shares outstanding Shares outstanding, beginning of year Shares outstanding, end of year Adviser Class Shares sold — Shares redeemed ) — Net increase in shares outstanding — Shares outstanding, beginning of year — — Shares outstanding, end of year — * Commencement of operations for the Adviser Class was November 13, 2009. See notes to financial statements. 13 STRALEM EQUITY FUND - INSTITUTIONAL CLASS FINANCIAL HIGHLIGHTS (For a share outstanding throughout each year) Year Ended October 31, Net asset value, beginning of year $ Income (loss) from investment operations: Net investment income Net gains (losses) on securities ) Total from investment operations ) Less distributions: Dividends from net investment income — ) Distributions from realized gains — — — ) — Total distributions — ) Proceeds from redemption fees collected (a) — Net asset value, end of year $ Total return (b) 12.62% 8.46% )% 14.18% 8.98% Ratios/supplemental data: Net assets, end of year (000’s) $ Ratio of net expenses to average net assets 1.05% (d) 1.73% (c) 1.53% 1.53% 1.70% Ratio of net investment income to average net assets 1.44% 1.21% 1.10% 0.83% 0.76% Portfolio turnover rate 21% 21% 22% 22% 18% (a) Amount rounds to less than $0.01 per share. (b) Total return is the measure of the change in value of an investment in the Fund over the period covered, which assumes any dividends or capital gains distributions are reinvested in shares of the Fund. Returns shown do not reflect the deduction of taxes a shareholder would pay on Fund distributions or the redemption of Fund shares. (c) Absent investment advisory fees voluntarily waived by the Investment Adviser, the ratio of expenses to average net assets would have been 1.76% for the year ended October 31, 2009 (Note 3). (d) Absent investment advisory fee reductions and expense reimbursements by the Investment Adviser, the ratio of expenses to average net assets would have been 1.47% for the year ended October 31, 2010 (Note 3). See notes to financial statements. 14 STRALEM EQUITY FUND - ADVISER CLASS FINANCIAL HIGHLIGHTS (For a share outstanding throughout the period) Period Ended October 31, 2010(a) Net asset value, beginning of period $ Income from investment operations: Net investment income Net gains on securities Total from investment operations Proceeds from redemption fees collected Net asset value, end of period $ Total return (b) 7.17% (c) Ratios/supplemental data: Net assets, end of period (000’s) $ Ratio of net expenses to average net assets 1.24% (d)(e) Ratio of net investment income to average net assets 1.18% (d) Portfolio turnover rate 21% (a) Represents the period from the commencement of operations (November 13, 2009) through October 31, 2010. (b) Total return is the measure of the change in value of an investment in the Fund over the period covered, which assumes any dividends or capital gains distributions are reinvested in shares of the Fund. The return shown does not reflect the deduction of taxes a shareholder would pay on Fund distributions or the redemption of Fund shares. (c) Not annualized. (d) Annualized. (e) Absent investment advisory fee reductions and expense reimbursements by the Investment Adviser, the ratio of expenses to average net assets would have been 2.64%(d) for the period ended October 31, 2010 (Note 3). See notes to financial statements. 15 STRALEM EQUITY FUND NOTES TO FINANCIAL STATEMENTS October 31, 2010 1. ORGANIZATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Stralem Equity Fund (the “Fund”) is a non-diversified series of Stralem Fund (the “Trust”), a Delaware statutory trust reorganized on April 30, 1999 with authority to issue an unlimited number of shares (par value $0.01) of beneficial interest. The Trust is an open-end management investment company registered under the Investment Company Act of 1940. The Fund’s investment objective is long-term capital appreciation. The Fund’s two classes of shares, the Institutional Class and the Adviser Class, represent an interest in the same portfolio of securities and have the same rights, but differ primarily in the expenses to which they are subject and have differing investment minimums. The Adviser Class shares are subject to a distribution (12b-1) fee of 0.25% per annum of the Fund’s average daily net assets attributable to Adviser Class shares and require a $1,000 initial investment, whereas the Institutional Class shares are not subject to distribution (12b-1) fees and require a $250,000 initial investment. The Institutional Class commenced operations on January 18, 2000 and the Adviser Class commenced operations on November 13, 2009. Investment valuation: Accounting principles generally accepted in the United States of America (“GAAP”) establish a single authoritative definition of fair value, set out a frame work for measuring fair value and require additional disclosures about fair value measurements. Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs Level 3 – significant unobservable inputs The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. The inputs used to measure fair value may fall into different levels of the above fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls is determined based on the lowest level input that is significant to the fair value measurement. Securities that are traded on U.S. stock exchanges are generally valued at the last reported sales price. If there have been no sales on any business day, a security is valued at the closing bid quote. U.S. Treasury Bills and other short-term debt securities maturing in 60 days or less are valued at amortized cost, which approximates fair value. Investments in money market funds are valued at net asset value. Securities without a readily available price quotation may be priced at fair value as determined in good faith by the management of the Fund. Fair value pricing would be utilized in instances when prices of individual portfolio securities are “not readily available,” 16 STRALEM EQUITY FUND NOTES TO FINANCIAL STATEMENTS (Continued) the market for a security is not active or when there is an occurrence of a “significant event” that occurs after market closings but before the Fund’s NAV is determined. Such fair value pricing is determined according to procedures adopted by the Board of Trustees. Investment transactions and income: Security transactions are accounted for on the trade date. Realized gains and losses on sales of investments are calculated on a specific identification basis. Dividend income is recorded on the ex-dividend date, and interest income is recognized on the accrual basis. Share valuation and redemption fees: The net asset value per share of each class of shares of the Fund is calculated as of the close of regular trading on the New York Stock Exchange (“NYSE”) (normally 4:00 pm; Eastern time) on each day the NYSE is open for business by dividing the total value of the assets attributable to that class, less liabilities attributable to that class, by the number of shares of that class outstanding. The offering price and redemption price per share of each class of the Fund is equal to the net asset value per share of each class, except that shares of each class are subject to a redemption fee of 1%, payable to the applicable class if redeemed within 60 days of purchase. During the year ended October 31, 2009, no redemption fees were charged by the Fund. During the year ended October 31, 2010, proceeds from redemption fees totaled $2 and $5, respectively, for Institutional Class and Adviser Class. Allocation between classes: Investment income earned, realized capital gains and losses, and unrealized appreciation and depreciation are allocated daily to each class of shares based upon its proportionate share of total net assets of the Fund. Class specific expenses are charged directly to the class incurring the expense. Common expenses which are not attributable to a specific class are allocated daily to each class of shares based upon its proportionate share of total net assets of the Fund. Taxes: The Fund’s policy is to comply with the special provisions of Subchapter M of the Internal Revenue Code applicable to regulated investment companies. As provided therein, in any fiscal year in which the Fund so qualifies and distributes at least 90% of its taxable net income, the Fund (but not the shareholders) will be relieved of federal income tax on the income distributed. In order to avoid imposition of an excise tax applicable to regulated investment companies, the Fund must declare as dividends in each calendar year at least 98% of its net investment income (earned during the calendar year) and 98% of its net realized capital gains (earned during the twelve months ended October 31) plus undistributed amounts from prior years. Only nominal income tax and excise tax were paid by the Fund during the year ended October 31, 2010. The Fund recognizes tax benefits or expenses of uncertain tax positions in the year such determination is made when the position is “more likely than not” to be sustained assuming examination by tax authorities. Management has reviewed the Fund’s tax positions for all open tax years (tax years ended October 31, 2007 through October 31, 2010) and concluded that no provision for unrecognized tax benefits or expenses is required in these financial statements. 17 STRALEM EQUITY FUND NOTES TO FINANCIAL STATEMENTS (Continued) Use of estimates: The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of income and expenses during the reporting period. Actual results could differ from those estimates. 2. FAIR VALUE MEASUREMENT The following is a summary of the inputs used to value the Fund’s investments as of October 31, 2010: Level 1 Level 2 Level 3 Total Common Stocks $ $
